Rost, J.
We shall not attempt to decide whether Circus exhibitions are such a coasting trade as the license of the custom house could authorize the 'defendants to carry on, on board of the Floating Palace; for admitting that it can, and that the license is in proper form, the tax imposed by the town of Baton Rouge upon public exhibitions, is a mere police regulation, necessary to the order and the very existence of cities and towns, and neither surrendered nor restrained by any provision in the Constitution of the United States. The authority of the State, in such cases, is complete, and, as it has, in this instance, been delegated to the plaintiffs, they are entitled to recover.
Judgment affirmed, with costs.